Citation Nr: 1201856	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  98-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a skin disorder.

2.  Entitlement to service connection for a respiratory disorder, claimed as chronic bronchitis.

3.  Entitlement to service connection for a cervical spine disorder, including as secondary to a service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1981 and from January to July 1991.  He also had an unverified period of National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

With regard to the claim of a higher rating for a skin disorder, the Board notes that in June 2009 it remanded that issue for the period since July 1, 1999.  In addition, the Veterans Claims Court remanded that issue for the period prior to July 1, 1999.  Accordingly, the Board has reconsolidated and recharacterized that issue as shown on the Title Page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, an additional remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Accordingly, further appellate consideration will be deferred and the claim is remanded for further action as described below.

In this regard, the claims file includes evidence written in Spanish with no accompanying certified English translation.  Therefore, a remand is necessary in order to review the claims file, and translate those items marked (and any others that are shown) into English in order to facilitate review of the record by the Board.   

The Board also notes that in compliance with its October 2009 remand, the RO scheduled the Veteran for examinations in support of his claims.  Nevertheless, the Board notes that additional examinations are necessary.  

Specifically, with regard to the claim of a higher rating for a skin disorder, the Board finds that the most recent examination is not adequate to evaluate the claim.  First, the January 2010 examiner failed to address the extent of the Veteran's skin disorder prior to July 1, 1999.  The examiner also did not comment on the color photographs provided by the Veteran.  Third, the examiner did not address whether the Veteran had been prescribed medication for treatment of the skin disorder.  

Finally, the Board notes that the Veteran's skin disorder does not appear to have been evaluated during an active period.  When a disease consists of active and inactive stages during which the condition improves, VA must provide for the conduct of an adequate examination during the active stage of a disease.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  This is particularly true for skin disorders, which are frequently rated based on the extent of involvement, which was not adequately measured during the January 2010 VA examination.  The Board finds that an additional VA examination, preferably during a flare-up, is needed to address these deficiencies.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the San Juan VA Medical Center and request all medical records pertaining to the Veteran from July 2009 to the present.  

2.  Have all pertinent evidence in the claims file that is written in Spanish translated to English.  The translated documents should be associated with the claims file.  The documents for translation are marked with a red tab.  If any have been inadvertently overlooked, please mark and have those translated as well.

3.  Schedule the Veteran for an examination to determine the nature and extent of his service-connected skin disorder at its worst.  Sufficient evaluations should be scheduled to evaluate the frequency and severity of any exacerbations.  

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  Color photographs should be taken, if appropriate.  The claims file must be made available to and be reviewed by the examiner prior to the examination and the examination report should so indicate.

Following a thorough physical examination and a consideration of the claims file, the examiner should provide a thorough statement as to the severity of the Veteran's skin disorder throughout the entirety of the appeals period, including prior to July 1, 1999.  The examiner should comment on any corticosteroid use during those periods and on the extent of any itching or exudation.

The examiner should thoroughly discuss the frequency and extent of any exacerbations of the Veteran's skin disorder that he has experienced during the entirety of the appeal period.  If the Veteran's skin disorder is not in an active phase, then estimated of the symptoms during an active phase must be made.  

Ensure that the examiner report complies with this remand and that the questions presented in the examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4.  Schedule the Veteran for an examination to determine the nature and etiology of a cervical spine disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The claims file must be made available to and be reviewed by the examiner prior to the examination and the examination report should so indicate.  

Following a thorough evaluation the examiner is asked to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disorder began in or is related to active service.  

In addition, the examiner is asked to opine whether it is at least as likely as not that a cervical spine disorder was caused or has been aggravated by the Veteran's service-connected low back disorder.  

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  The examiner should comment on the January 2010 opinion and provide any reconciliation, if needed.  In addition, the examiner must comment on the Veteran's assertion that he injured his neck in service.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

Ensure that the examiner report complies with this remand and that the questions presented in the examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

5.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

